Citation Nr: 1624192	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  13-06 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1964 to November 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans Law Judge at an April 2016 videoconference hearing, and a transcript of this hearing is of record.  


FINDING OF FACT

The Veteran's bilateral hearing loss had onset in service or was caused by or related to his active military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

A "hearing loss" disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2015).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

In the instant case, service personnel records show that the Veteran served as a vehicle repairman in service, and he has testified that he worked on large vehicles such as tanks and jeeps without any hearing protection.  Accordingly, exposure to hazardous noise in service likely occurred.  Additionally, a June 2010 VA examination shows that the Veteran meets the criteria for a current bilateral hearing loss disability as defined by VA regulations.  At issue is whether this current hearing impairment is related to the Veteran's active military service.

The Veteran has credibly testified at his Travel Board hearing that he started having hearing problems in service, and his spouse testified that she has known the Veteran since shortly after his separation from service and he has always had hearing difficulties.  

A review of the Veteran's service treatment records does not reflect complaints, diagnoses, or treatment for hearing loss.  He did undergo audiometric testing upon induction in November 1964 and at separation in October 1967. 

At induction, puretone thresholds measured at 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 0 (15), 0 (10), 0 (10), 0 (10), and 0 (5) decibels in the right ear and 0 (15), 0 (10), 0 (10), 0 (10), and 0 (5) decibels in the left ear.  In this regard, prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Thus, the November 1964 and October 1967 audiograms provided in the Veteran's service treatment records are assumed to reflect ASA standards.  Since VA evaluates current hearing loss in ISO-ANSI standards, the units have been converted as shown in the adjoining parentheses above.

At separation, puretone thresholds measured at 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 5 (20), 0 (10), 5 (15), N/A, and 15 (20) decibels in the right ear and 10 (25), 0 (10), 5 (15), N/A, and 5 (10) decibels in the left ear.  Thus, the Veteran had hearing loss in the left ear at 500 decibels at separation from service.

Additionally, in support of his claim, the Veteran has submitted a May 2016 medical opinion from a private audiologist, Dr. J.C..  Dr. J.C. opined that it is at least as likely as not that the Veteran's bilateral hearing loss was a result of his military service, citing the Veteran's exposure to acoustic trauma and a decline in puretone thresholds bilaterally between enlistment and separation from service.  

Based on all the above evidence, entitlement to service connection for bilateral hearing loss is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


